Citation Nr: 1446958	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-42 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts was caused by his conceded noise exposure while serving as a gunner's mate during active duty service.  He testified that as part of his duties, he would be within a few feet of forty millimeter guns when they fired, without hearing protection.  See Hearing Tr. at 3-5.  He reported experiencing hearing loss and tinnitus for several hours afterwards.  See id.  He further reported that after his separation from service, his only noise exposure was one or two occasions of dove hunting with a shot gun.  See Hearing Tr. at 9.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303.  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014). 

The Veteran was afforded a VA audiological examination in October 2009, at which time the audiologist confirmed current bilateral hearing loss for VA purposes, but stated that she could not give an opinion on whether his current hearing loss and tinnitus were a result of his military noise exposure without resorting to speculation.  The Veteran did not have an audiological examination performed at separation from service, and he reported that his current hearing loss and tinnitus had their onset almost thirty years after service.  However, the examiner noted that the Veteran has much more significant hearing loss than that which is normally due aging.  Additionally, the examiner stated that hearing loss due to noise exposure typically begins in the high frequencies gradually spreading to the lower frequencies, may not be noticeable at first and it is often accompanied by tinnitus, all of which match the Veteran's symptomatology.  Ultimately, the VA examiner found that because there is no "objective evidence" of when the Veteran's hearing loss actually began, an opinion could not be provided without resort to speculation.  See October 2009 VA Examination.

In April 2014, the Veteran submitted an examination and opinion from a private physician who opined that at least a component of his hearing loss may be related to his military background given the volume of the exposure and the temporary threshold shifts which he described during his service.  See April 2014 Medical Record.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. The Board notes that the private audiologist's opinion is equivocal in that he states that the Veteran's hearing loss "may" be related to his military noise exposure, without providing a statement as to the degree of certainty to which his opinion is held.  However, given that both the private audiologist and the VA examiner agreed that the Veteran has bilateral hearing loss consistent with noise exposure and beyond that which is normal due to aging, and the evidence demonstrates that he experienced significant in-service noise exposure with very little noise exposure post-service, the Board finds that the evidence is at least in equipoise as to whether his current bilateral hearing loss is related to service.  Likewise, in light of the VA examiner's opinion that hearing loss due to noise exposure is often accompanied by tinnitus, the Board also finds that the evidence is at least in equipoise as to whether his current tinnitus is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss and tinnitus is granted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


